COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 KEVIN EARL CARSON,                                               No. 08-12-00216-CR
                                                  §
                              Appellant,                             Appeal from the
                                                  §
 v.                                                            283rd Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                             of Dallas County, Texas
                                                  §
                              Appellee.                            (TC# F11-33604-T)
                                                  §


                                  MEMORANDUM OPINION

       Appellant was convicted of the offense of driving while intoxicated, a third-degree felony.

The trial court certified that this was not a plea-bargain case and that Appellant had the right to

appeal. Appellant filed a timely notice of appeal and a timely motion for new trial. While the

appeal was pending, the trial court granted Appellant’s motion for new trial and rendered a new

judgment of conviction. The trial court certified that Appellant has waived his right of appeal.

The certification is signed by Appellant and his counsel. Counsel for Appellant notified the Clerk

of this Court of these developments and attached supporting documentation. In response, the

Clerk sent a letter advising Appellant that it appears that the appeal should be dismissed based on

the trial court’s certification. The Clerk requested that Appellant submit a letter brief addressing

his right to appeal. The Clerk has received no response, and the due date for the letter brief has

expired.

       Rule of Appellate Procedure 25.2(d) provides that an appellate court must dismiss an

appeal without further action when there is no certification showing that the defendant has the right
of appeal. TEX.R.APP.P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006);

see Dears v. State, 154 S.W.3d 610 (Tex.Crim.App. 2005). As noted above, the trial court’s

certification reflects that Appellant has waived his right of appeal. Accordingly, the appeal is

dismissed.



November 28, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  2